Citation Nr: 0730722	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for old 
fracture/dislocation, proximal third, 5th phalanx, right 
hand.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for inguinal hernia.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who served with the 
Recognized Guerillas from November 1944 to March 1945, and 
with the Regular Philippine Army from March 1945 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 2005.  A statement of the case was issued in June 
2005, and a substantive appeal was received in July 2005.  

A VA Form 9 was received in July 2005 indicating that the 
veteran requested a Board hearing at the RO (Travel Board).  
However, he failed to appear for his scheduled hearing in 
July 2006.


FINDINGS OF FACT

1.  Old fracture/dislocation, proximal third, 5th phalanx, 
right hand was not manifested during the veteran's active 
duty service or for many years thereafter, nor is old 
fracture/dislocation, proximal third, 5th phalanx, right hand 
otherwise related to such service.

2.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.

3.  Inguinal hernia was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
inguinal hernia otherwise related to such service.




CONCLUSIONS OF LAW

1.  Old fracture/dislocation, proximal third, 5th phalanx, 
right hand was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.   38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  Inguinal hernia was not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASIS FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The October 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the October 2004 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the October 2004 letter was sent to the appellant 
prior to the December 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided an October 2004 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection, the veteran has also been 
provided with a July 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
Although the veteran was not provided a VA examination, the 
evidence of record does not contain competent evidence that 
the veteran sustained injuries in service, or that the 
claimed disabilities may be associated with any in-service 
event; thus, a medical examination is not necessary to decide 
the claims.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims.

Analysis

The issue before the Board involves claims of entitlement to 
service connection for old fracture/dislocation, proximal 
third, 5th phalanx, right hand; for bilateral hearing loss; 
and for inguinal hernia.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Old fracture/Dislocation, Proximal Third, 5th Phalanx, Right 
Hand

There are no service medical records showing any complaints 
of, treatments for, or diagnosis of for old 
fracture/dislocation, proximal third, 5th phalanx, right 
hand.  The veteran submitted two different joint statements 
from friends who date the onset of the veteran's wound prior 
to his service with the United States Armed Forces in the Far 
East (USAFFE).  The first was received in November 2004 
stating that an enemy wounded the veteran's right finger with 
a sword; that the veteran did not surrender to enemy forces 
in March 1942; and that the veteran had to treat his own 
wound.  The second was received in May 2005 stating that the 
veteran entered active duty in December 1941 and wounded his 
right finger when his machine gun was taken by the enemy; 
they continued that sometime in March 1942, the veteran had 
to treat his own wound since doctors were not available.  
Even so, the Board notes that when asked in his February 1946 
affidavit to list wounds and illness incurred from December 
1941, the veteran listed "none."   

A September 2004 private medical x-ray from Clinica 
Gatchalian & Hospital reveals that there was no definite 
evidence of fracture in the view taken.

However, later that month, a September 2004 private medical 
certificate from Dr. Manuel B. Veloso Memorial Hospital shows 
that Romeo A. Beltrn, M.D. diagnosed the veteran with an old 
fracture/dislocation proximal third 5th phalanx of the right 
hand.  Dr. Beltrn continued that the veteran claims that the 
injured allegedly occurred during World War II.  It appears 
to the Board that Dr. Beltrn was memorializing what the 
veteran had reported and not rendering any medical opinion 
himself.  The Board notes although lay persons are competent 
to provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Here, Dr. 
Beltrn documented what the veteran reported. 
  
Even though the certificate appears to be offered as a 
medical opinion by the veteran, the Board notes that the 
certificate does not indicate that the examiner reviewed any 
of the veteran's claims file.  Among the factors for 
assessing the probative value of a medical opinion are the 
examiner's access to the claims file, and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  Here, the certificate contains one 
sentence documenting what the veteran relayed to Dr. Beltrn.  

Also, there is otherwise no evidence of a continuity of 
symptomatology after service.  It was over 58 years after 
service since the veteran sought treatment for his finger.  
The lengthy period without treatment after service suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board sympathizes with the veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

Bilateral Hearing Loss

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

There are no service medical records showing any complaints 
of, treatments for, or diagnosis of bilateral hearing loss.  
On his February 1946 affidavit, the veteran reported "none" 
for any wounds and illness incurred from December 1941.  
Further, there is no medical evidence of sensorineural 
hearing loss one year after service that would trigger the 
presumption of hearing loss in service.

It was not until the filing of his claim that the veteran was 
noted to have hearing loss.  In a September 2004 medical 
certificate from Dr. Manuel B. Veloso Memorial Hospital, 
Romeo A. Beltrn, M.D. noted that the veteran had difficulty 
hearing in both ears.  A November 2004 private medical 
certificate shows that the veteran was diagnosed with 
bilateral hearing loss. 

There is otherwise no evidence of a continuity of 
symptomatology after service.  Also, the lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The only competent evidence of record which provides a link 
between the veteran's active duty service and hearing loss is 
included in the aforementioned November 2004 private medical 
certificate in which Dr. Beltrn noted that the rupture of the 
veteran's right tympanic membrane and the rest were due to 
what happened during World War II.  However, the certificate 
does not indicate that the examiner reviewed any of the 
veteran's claims file.  Among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

Accordingly, the Board is led to the conclusion that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination in 
this case.  38 U.S.C.A. § 5107(b).  The weight of the 
evidence is against the veteran's claim.

Inguinal Hernia

As with the other aforementioned claims, service medical 
records are silent for complaints of, treatments for, and 
diagnosis of inguinal hernia.  When asked on his February 
1946 affidavit whether there were wounds and illness incurred 
from December 1941, the veteran responded with "none."    

It was not until after the veteran filed his claim that a 
September 2004 private medical certificate from Dr. Manuel B. 
Veloso Memorial Hospital noted that the veteran had hernia in 
the left inguinal region.  There are no other treatment 
records regarding his hernia and no medical opinions 
regarding the etiology of the veteran's hernia.

There is also no evidence of a continuity of symptomatology 
after service.  This lengthy period without treatment after 
service suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied as to all issues.


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


